DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawa (JP2016011138A; hereinafter Fukawa).
Regarding claim 1, Fukawa discloses a cap embodiment (as shown in Figs. 3a-4b) comprising: 
a cap body (1) including a disk-shaped top plate portion (4 and 6) and a cylindrical skirt portion provided at a peripheral edge portion of the top plate portion; 
see Fukawa Figs. 3a-4b); 
a bead portion (14-16) provided in the skirt portion, restricting movement of the sealing member in a direction away from the top plate portion, supporting the sealing member, and protruding annularly inward in a radial direction of the skirt portion; and 
a slit portion (14) provided in the bead portion (Fukawa pg. 1-6).
Regarding claim 2, Fukawa further discloses wherein the slit portion is formed closer to a distal end side of the skirt portion than a portion of the bead portion having a smallest inner diameter (see Fukawa Fig. 4b).
Regarding claim 3, Fukawa further discloses wherein the slit portion includes a first end portion (15 and 16; as shown in Fukawa Figs. 3b and 4b) on a side of the top plate portion and a second end portion (as shown in Fukawa Fig. 3b and 4b) on a distal end side of the skirt portion, and the first end portion is located inward in a radial direction of the skirt portion with respect to the second end portion.
Regarding claim 4, Fukawa further discloses wherein a distal end of the first end portion extends in an axial direction of the skirt portion (see Fukawa Fig. 3b and 4b).

Alternative art rejection(s):
Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (JP2018177335A; hereinafter Muto).
Regarding claim 1, Muto discloses a cap comprising: 
a cap body (1) including a disk-shaped top plate portion (2) and a cylindrical skirt portion (3) provided at a peripheral edge portion of the top plate portion; 
see Muto Figs. 1 and 3); 
a bead portion (11-14) provided in the skirt portion, restricting movement of the sealing member in a direction away from the top plate portion, supporting the sealing member, and protruding annularly inward in a radial direction of the skirt portion (see Muto Figs. 1 and 3); and 
a slit portion (12-13b) provided in the bead portion (Muto pg. 1-7 and Figs. 1-4).
Regarding claim 2, Muto further discloses wherein the slit portion is formed closer to a distal end side of the skirt portion than a portion of the bead portion having a smallest inner diameter (see Muto Fig. 3).
Regarding claim 3, Muto further discloses wherein the slit portion includes a first end portion (12,12a-d; as shown in Muto Fig. 3) on a side of the top plate portion and a second end portion (13,13a-b; as shown in Muto Fig. 3) on a distal end side of the skirt portion, and the first end portion is located inward in a radial direction of the skirt portion with respect to the second end portion (see Muto Fig. 3).
Regarding claim 4, Muto further discloses wherein a distal end of the first end portion extends in an axial direction of the skirt portion (see Muto Fig. 3).
Regarding claim 5, Muto further discloses a plurality of recessed portions (5a) provided in the skirt portion on the top plate portion side with respect to the bead portion and provided in a circumferential direction (see Muto Figs. 1-2 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736